Citation Nr: 1201378	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for disabilities of the right and left ankle.

2.  Entitlement to a disability rating greater than 10 percent for plantar fasciitis of the right foot.

3.  Entitlement to a compensable disability rating for hallux valgus of the right great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from September 1985 to August 2007 with an additional one year and seven months of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran presented sworn testimony in support of his appeal during a June 2011 hearing before the undersigned Veterans Law Judge.  The hearing transcript is part of the record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

During the June 2011 hearing, the Veteran testified that he believed his service treatment records and service personnel records reflecting his time as an enlisted soldier had not been associated with his officer records.  Review of the medical records contained in his VA file confirms this statement.  There are no medical or personnel records from his first period of service, from August 1973 to August 1977 available for review by adjudicators.  Furthermore, while records from 1986 to 1991, 1995, and 2001 to 2007 are available for review, there are no records reflecting the Veteran's medical condition in 1992, 1993, 1994, 1996, 1997, 1998, 1999, or 2000 contained in the file at this point.  With regard to his ankle problems, he testified that he had injured his right ankle in Germany during the autumn of 1976.  Therefore, further attempts to obtain the Veteran's complete service treatment records should be undertaken.   

In his February 2008 notice of disagreement and again in his September 2008 substantive appeal, the Veteran indicated that he had been obtaining medical care for the disabilities at issue at the Air Force Academy as a retiree, and he requested that the VA obtain copies of records reflecting this care to support his appeal.  Review of the evidence of record reflects that records dated through August 2008 have been incorporated into the Veteran's VA file; however, no recent records are available for review.  His recent medical records should be updated for the file prior to further appellate review.  

If the Veteran has received medical care for the disabilities at issue from some other source, he is hereby informed to notify the RO so that the VA may assist him in obtaining these records as well.


Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to secure the veteran's complete service treatment records through official channels, particularly records dated in 1973, 1974, 1975, 1976, 1977, 1992, 1993, 1994, 1996, 1997, 1998, 1999, and 2000.  All requests for these records should be fully documented in the file.  If it is concluded that they do not exist or that further efforts to obtain them would be futile, a memorandum of unavailability detailing the efforts undertaken and the conclusions reached should be prepared for the file.

2.  The RO should obtain all records of medical treatment afforded to the veteran at the Air Force Academy from September 2008 until the present for inclusion in the file.

3.  After the development requested above has been completed the RO should again review the newly-received records.  If indicated, the Veteran should be scheduled for another orthopedic examination, for the purpose(s) of identifying a medical nexus between any event in service and a current ankle disability(ies) and/or for the purpose of identifying the current level of impairment involving the Veteran's right toe and foot.  

4.  The RO should then review the appeal again.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


